Because the electronic format for filing N-SAR does not provide adequate space for responding to item 15, the complete answer is as follows: (PUBL) SWEDEN (PUBL) SWEDEN (MALAYSIA) BERHAD (PUBL) SWEDEN , N.A. , DUBLIN - ROMANIA BRANCH (PUBL) , A.S. (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) , UNITED KINGDOM BRANCH , N.A. (VIETNAM) LIMITED (AS A DELEGATE OF STANDARD BANK OF SOUTH AFRICA LIMITED (HONG KONG) LIMITED (FOR SHANGHAI - HONG KONG STOCK CONNECT MARKET) 015 C0101729 015 D0101729
